Citation Nr: 0936644	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-35 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to June 1974; 
from May 1975 to May 1977; and from August 1977 to August 
1988.  He died in May 2006, at the age of 52.  The appellant 
is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in part, denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death, as well as her claim of entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318.  In September 2007, the appellant notified VA that 
she had moved to Nevada; the Reno, Nevada RO therefore 
certified the case to the Board.

In March 2008, a Travel Board hearing was held at the Reno RO 
before the undersigned, who is the Veterans Law Judge 
rendering the final determination in this case and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and that issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran was in actual receipt of total compensation 
benefits effective from February 1998 until his death in May 
2006, a period of less than 10 years.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the Veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The Veteran was granted a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
by the RO in September 1998, effective February 2, 1998.  In 
light of the foregoing, the appellant is not entitled to DIC 
under 38 U.S.C.A. § 1318 because the Veteran was not service-
connected for a disability rated as 100 percent disabling for 
at least 10 years prior to his death in May 2006.  As such, 
at the time of his death he was, by definition, not in 
receipt of, or entitled to receive, compensation for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding his death.

Moreover, it is undisputed that the Veteran was not a former 
prisoner of war and because the Veteran was discharged from 
active duty in August 1988, the 5-year rule of 38 U.S.C.A. 
§ 1318 has not been satisfied.  In addition, there is no 
allegation of clear and unmistakable error (CUE) in relation 
to any rating decision promulgated during the Veteran's 
lifetime as to his service-connected disabilities.

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 have not 
been met.  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005) (DIC claims filed on or after January 21, 2000, are 
not subject to hypothetical entitlement analysis).  Although 
the Board regrets that the outcome to the appellant is not 
favorable, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's 15 years of service, including service 
at sea and during a period of war.  Although the Board is 
denying this claim due to the application of the law, the 
Board is sympathetic to her claim.  The Board, however, is 
without authority to grant this claim on an equitable basis 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 
11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the cause of death claim.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 C.F.R. § 5103(a) notice obligation in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice 
in such a claim must include 1) a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death; 2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in July 2006.  However, review 
of record does not show that the letter contained all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  This procedural defect should be cured 
on remand.

Turning to the substantive aspects of the appellant's claim, 
the Veteran's death certificate shows that he died in May 
2006.  At the time of his death, the Veteran was service-
connected for diabetes mellitus (DM) that had been evaluated 
as 60 percent disabling and for tinnitus that had been 
evaluated as 10 percent disabling.  The Veteran had been 
granted a total rating based on individual unemployability 
from February 6, 1998.

The immediate cause of the Veteran's death is listed on his 
death certificate as renal cell carcinoma.  On the December 
2006 amended death certificate, DM was listed as a 
significant condition that contributed to the Veteran's death 
but did not result in the underlying cause.  The death 
certificate indicated that it was unknown whether tobacco use 
contributed to the Veteran's death and that no autopsy had 
been performed.


The appellant contends, in essence, that the service-
connected DM disability had an extremely deleterious effect 
on the Veteran's system such that it contributed 
substantially or materially and/or that they combined to 
cause death and/or that it aided or lent assistance to the 
production of death for the condition that ultimately caused 
his death.  She argues that the Veteran's DM caused, worsened 
or aggravated the renal-related problems that led to his 
death.  She has intimated that the appellant would have been 
stronger and healthier but for his service-connected DM 
disability.  

Review of the evidence of record reveals a January 2006 
Gainesville VA treatment note which states that the appellant 
and the Veteran had just moved from Nevada and that the 
Veteran had presented with end-stage renal carcinoma.  The 
note also indicated that the Veteran had been treated at VA 
facilities in Nevada.  An April 2006 note states that the 
Veteran had undergone a right nephrectomy in 2001.  A May 
2006 note indicated that the Veteran was receiving care from 
the Big Bend Hospice.  None of the associated treatment 
records have been included in the claims file.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.

While the RO did obtain medical opinions, as the medical 
opinions of record were based on incomplete medical records, 
the Board finds that an opinion based on all relevant records 
would be beneficial in adjudicating the claim.  See Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  

The letter should explain, what, if any, 
information and evidence (medical and 
lay) not previously provided to VA is 
necessary to substantiate the appellant's 
claim.  The notice should include (a) a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death; (b) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (c) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.

2.  Please have the appellant identify 
all the dates of treatment for the 
Veteran's renal cancer from any VA 
facility, including the Reno and 
Tallahassee VAMCs and/or non-VA facility.  
The identified records must be obtained, 
including records pertaining to the 
Veteran's nephrectomy in 2001 and records 
from Big Bend Hospice from 2006.  
Attempts must be made to obtain all 
inpatient records, clinic notes, nurses' 
notes, progress notes, laboratory testing 
reports, doctors' orders, admission and 
discharge summaries, OR notes, surgical 
pathology reports, x-ray and other 
imaging reports related to the Veteran's 
renal cancer.  

3.  Please have the appellant identify 
all VA and non VA records pertaining to 
treatment for the Veteran's diabetes 
mellitus that is currently not of record, 
to particularly include reports from the 
date the Veteran was diagnosed as having 
renal cancer to the date of his death.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
her representative should also be 
informed of the negative results, and 
should be allowed to submit the sought-
after records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the appellant's 
records to be reviewed by a physician 
with expertise in oncology, due to the 
questions relating to the causes and 
severity of the Veteran's fatal renal 
carcinoma.  The reviewer should be 
provided with the claims file, including 
any records obtained pursuant to the 
above development, and a copy of this 
remand.  The reviewer should render 
opinions as to the etiology and onset 
date of the fatal renal carcinoma.  

The reviewer should provide an opinion as 
to the following questions:

a.  Was the Veteran's service-
connected diabetes mellitus the 
principal cause of death?  In other 
words did such disability singly or 
jointly with some other condition, 
was the immediate or underlying 
cause of death or was etiologically 
related thereto?

b.  Was the Veteran's service-
connected diabetes mellitus the 
contributory cause of death?  In 
other words, did it contribute 
substantially or materially; did it 
combined to cause death; did it aide 
or lend assistance to the production 
of death?  In this regard, the 
physician should note that it is not 
sufficient that diabetes mellitus 
casually shared in producing death, 
but rather it must be shown that 
there was a causal connection.  

c.  Did the Veteran's service-
connected diabetes mellitus affect a 
vital organ.  If so, what was the 
effect?

d.  Whether diabetes mellitus caused 
general impairment of health such 
that the Veteran was materially less 
capable of resisting the effects of 
the renal cell carcinoma?

e.  Whether diabetes mellitus was of 
such a severity as to have a 
material influence in accelerating 
death.  In this regard, it would not 
generally be reasonable to hold that 
the service-connected diabetes 
mellitus accelerated death unless 
such condition affected a vital 
organ and was of itself of a 
progressive or debilitating nature.

The reviewer should identify the 
information on which the opinions are 
based.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the reviewer. 

5.  Upon receipt of the VA oncologist 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewing oncologist for corrections or 
additions.

6.  Thereafter, the AMC/RO should 
readjudicate the appellant's cause of 
death claims.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations.

7.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


